MEMORANDUM **
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted with respect to petitioners Mario Casas-Mendoza and Benedicta Serrano-Carrera. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Fernandez v. Gonzales, 439 F.3d 592 (9th Cir.2006). Accordingly, this petition for review is dismissed with respect to petitioners Mario Casas-Mendoza and Benedicta Serrano-Carrera.
Respondent’s motion for summary disposition is granted with respect to petitioner Jasiel Casas-Serrano because the questions raised by this petition for review with respect to him are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The agency granted petitioner Jasiel Casas-Serrano the only relief he requested, voluntary departure. Accordingly, this petition for review is denied with respect to petitioner Jasiel Casas-Serrano.
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.